DETAILED ACTION
Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 8, 2022.
Applicant's election with traverse of the Group III invention in the reply is acknowledged.  The traversal is on the ground(s) that the requirement does not set forth a two-way distinctiveness test between the combination and sub-combinations.  This is not found persuasive because the requirement clearly sets forth this aspect in paragraphs 2-4 of the subject restriction requirement.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 19, line 5, the phrase “the rear wall” does not have a proper antecedent basis.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As mapped, Claim 21 does not further limit the subject of Claim 19 since the claimed scope is already present within the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lodge et al., [US 2013/0002116] in view of Wu [US 2013/0127316] and Falk [US 554,252].  Lodge teaches of a weapon cabinet (fig. 6), comprising: an enclosure (37), including a base wall (18, 11B, 11C); sidewalls (14 & 15) extending forward away from the base wall; top and bottom walls (16 & 9) extending forward away from the base wall, and doors (5A & 5B) hingedly coupled to the sidewalls; and a weapon rack ((35) as shown in fig. 6) coupled to the enclosure, and including a backplane (36’s) having an upper plate (upper (36)) including an upper array of mounting apertures (39), a lower plate (lower (36)) including a lower array of mounting apertures (39), and weapon mounts (51’s) coupled to the upper plate, and stock boots (46’s) coupled to the lower plate.  Lodge teaches applicant’s basic inventive claimed cabinet as outlined {mapped} above, but does not show a hinge coupling the upper and lower plates together, and does not show the weapon mounts as having a lock (i.e., weapon lock).  As to the incorporation of a connecting hinge, Wu is cited as an evidence reference for the known technique of joining two base / rear panels (11) together via a hinge (115), where the panels are part of a cabinet.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lodge so as to utilize a hinge for pivotally connecting together the base / rear panels in view of Wu’s teaching because this arrangement would enhance the versatility of Lodge’s device by allowing the separate base panels to be pivotally connected together thereby promoting ease of assembly and/or storage due to the interlinking of the panels whereby the panels are always attached and not easily separated (i.e., they are not easily misplaced).  As to the incorporation of a lock associated with the weapon mounts, Falk is cited as an evidence reference for the known use of weapon locks (upper section lockable mounts on wall A as shown in fig. 1) coupled to a vertical plate for retaining weapons therein.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lodge so as to provide a lock on the weapon mounts of Lodge in view of Falk’s teaching because this arrangement would enhance the versatility of Lodge’s device by providing an additional layer of security in safeguarding the weapons enclosed within the cabinet.  Regarding Claim 20, as modified, the backplane of the weapon rack is fastened to the base wall of the enclosure with tamper-evident security fasteners (viewed as the rear facing projections (36A-36D) which are not visible from a front viewing perspective).  As to Claim 21, the position is taken that the similarly claimed features have adequately been mapped within the above rejection and therefore a redundant mapping of the features is superfluous.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various weapon cabinets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JOH
December 14, 2022

 /James O Hansen/ Primary Examiner, Art Unit 3637